TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 14, 2018



                                     NO. 03-18-00115-CV


                                       L. D.-C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order terminating parental rights signed by the trial court on February

12, 2018. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the order. Therefore, the Court affirms the trial court’s order terminating

parental rights. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.
        TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 14, 2018



                                     NO. 03-18-00116-CV


                                       L. D.-C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order terminating parental rights signed by the trial court on February

12, 2018. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the order. Therefore, the Court affirms the trial court’s order terminating

parental rights. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.